DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Kashu (US 2019/0302035 A1) is determined to be the closest art, teaching a method for inspecting a membrane electrode structure formed by sandwiching an electrolyte membrane between a first electrode layer comprising a first electrode catalyst layer and a first gas diffusion layer, and a second electrode layer comprising a second electrode catalyst layer and a second gas diffusion layer, but the prior art of record fails to teach or reasonably suggest:
the method comprising: 
a first step in which a detection medium capable of detecting elements of the first electrode catalyst layer and the second electrode catalyst layer or an element of the electrolyte membrane, and an element of a metal foreign matter is sent such that a focal point is moved along a thickness direction from a side of the first electrode layer to a side of the second electrode layer, thereby obtaining a thickness direction profile of a detection signal; and a second step in which an analysis unit identifies a thickness direction position of the metal foreign matter, from intensity of the detection signal in the thickness direction profile, and in which the analysis unit identifies thickness direction positions of the first electrode catalyst layer and the second electrode catalyst layer, or a thickness direction position of the electrolyte membrane, from the intensity of the detection signal in the thickness direction profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884